 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS HERNANDEZ,                                  No. 1:18-cv-01271-LJO-JLT (HC)
12                       Petitioner,                     ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS (Doc. No. 16)
13
              v.                                         ORDER GRANTING RESPONDENT’S
14                                                       MOTION TO DISMISS (Doc. No. 11)
15                                                       ORDER DIRECTING PETITIONER TO
      DAVID BAUGHMAN, Warden,                            AMEND THE PETITION OR REQUEST
16                                                       DISMISSAL OF PETITION
                         Respondent.
17                                                       [TEN DAY DEADLINE]
18

19          Petitioner is a state prisoner proceeding with a petition for writ of habeas corpus pursuant

20   to 28 U.S.C. § 2254. On January 16, 2019, the Magistrate Judge assigned to the case issued

21   Findings and Recommendation to grant Respondent’s motion to dismiss for failure to exhaust

22   state remedies. (Doc. Nos. 11, 16.) This Findings and Recommendation was served upon all

23   parties and contained notice that any objections were to be filed within twenty-one days from the

24   date of service of that order. To date, no party has filed objections.

25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the Court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, the Court concludes that

27   the Magistrate Judge’s Findings and Recommendation is supported by the record and proper

28   analysis.
                                                         1
 1          Accordingly, the Court orders as follows:

 2          1.      The Findings and Recommendations, filed January 16, 2019 (Doc. No. 16), is

 3   ADOPTED IN FULL;

 4          2.      Respondent’s motion to dismiss (Doc. No. 11) is GRANTED; and

 5          3.      Petitioner is DIRECTED to amend the petition to delete the unexhausted claim or

 6   request dismissal of the petition without prejudice within ten court days of the date of service of

 7   this Order.

 8
     IT IS SO ORDERED.
 9

10      Dated:     February 21, 2019                        /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
